DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US 2013/0186676 A1; hereinafter, “Yu”, which is a prior art of record).
Regarding claims 1-8, 10 and 21:
	re claim 1, Yu discloses (in Fig. 1(c)) a package structure, comprising: 
a semiconductor device 104 [0023];
	a molding compound 105 [0023] in contact with a sidewall of the semiconductor device; 
	a first dielectric layer 106 (at the top of Fig. 1(c) and [0023]) over the molding compound 105 and the semiconductor device 104;
a through-via 1082 (Figs. 1(b), 1(c), [0043], and note [0025], wherein Fig. 1(c) has all parts the same as in Fig. 1(b)) in the molding compound 105 and the first dielectric layer 106, wherein the through-via 1082 is a continuous element and in contact with the first dielectric layer 106; and
a redistribution line 109/123/211 over the first dielectric 106 and the through-via 1082, wherein a top of the through-via 1082 is lower than a bottom of the redistribution line (in Fig. 1(c), elements 109/123 could be considered to be a redistribution line, or die 211 inherently comprises a redistribution line connected to element “109/123”; accordingly, in either case, the package structure in Fig. 1(c) inherently comprises a redistribution line 109/123/211 as currently claimed);
a second dielectric 106/212 (Fig. 1(c)) below the molding compound 105, wherein a bottom of the through-via 1082 is lower than a top of the second dielectric layer 106/212 and higher than a bottom of the second dielectric layer 106/212 (i.e., the second dielectric is a combination of elements “106” and “212” in Fig. 1(c));
re claim 2, the package structure of claim 1, wherein the second dielectric layer 106/212 (Fig. 1(c)) is below the semiconductor device 104 and in contact with a sidewall of the through-via 1082 (e.g., a sidewall of portion “106” of the second dielectric 106/212 is in contact with the through-via 1082);
re claim 3, the package structure of claim 2, wherein the sidewall of the through-via 1082 (Fig. 1(c)) extends from the second dielectric layer 106/212 to the first dielectric layer 106 (on the top side of Fig. 1(c));
re claim 4, the package structure of claim 1, wherein the through-via 1082 (Fig. 1(c)) is in contact with a sidewall of the molding compound 105;
re claim 5, the package structure of claim 1, wherein the top of the through-via 1082 (Fig. 1(c)) is higher than a top surface of the semiconductor device 104;
re claim 6, the package structure of claim 1, wherein the through-via 1082 (Fig. 1(c)) is lower than a bottom surface of the semiconductor device 104.
	re claim 7, the package structure of claim 1, wherein the top of the through-via 1082 (Fig. 1(c)) has a top surface higher than a top surface of the molding compound 105;
re claim 8, the package structure of claim 1, wherein the bottom of the through-via 1082 (Fig. 1(c)) has a bottom surface lower than a bottom surface of the molding compound 105; 
re claim 10, the package structure of claim 9, wherein the bottom of the redistribution line 109/123/211 (i.e., note bottom of element “109” contacts element “103” in Fig. 1(c)) is lower than a top surface of the first dielectric layer 106 (at the top of Fig. 1(c)); and
re claim 21, the package structure of claim 1, wherein the top of the through-via 1082 (Fig. 1(b) and 1(c)) is higher than a bottom of the first dielectric layer 106 (at top of Fig. 1(c)).
Therefore, Yu anticipates claims 1-8, 10 and 21.

    PNG
    media_image1.png
    559
    797
    media_image1.png
    Greyscale


Claim(s) 11-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (US 2017/0125346 A1; hereinafter, “Liu”).
The applied reference has a common Applicant and Inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing 
Regarding claims 11-20:
re claim 11, Liu discloses (in Fig. 13, see above) a package structure, comprising:
a semiconductor device 200 [0019];
a molding compound 500 [0031] around the semiconductor device;
a first dielectric layer 600 [0032] over the molding compound and the semiconductor device;
a through-via (see “through-via” in Fig. 13 above) in the molding compound 500 and the first dielectric layer 600, wherein a top of the through-via is higher than a top of the molding compound 500 and lower than a top of the first dielectric layer 600 (Fig. 13 above);
a second dielectric layer 308 (see “second dielectric” in Fig. 13 above, and note this “second dielectric” layer is part of RDL 308, see [0023], wherein RDL 308 comprises a dielectric layer) below the molding compound 500, wherein a bottom of the through-via (see limits of “through-via” in Fig. 13 above) is lower than a top of the second dielectric layer and higher than a bottom of the second dielectric layer;
re claim 12, the package structure of claim 11, wherein the second dielectric layer (“second dielectric” in Fig. 13 above) is below the semiconductor device 200, and the through-via has a portion in the second dielectric layer;
re claim 13, the package structure of claim 11, further comprising: a first redistribution line (see “first redistribution line” in Fig. 13 above) in the second dielectric layer and electrically connected to the through-via;
re claim 14, the package structure of claim 13, further comprising: a second redistribution line (see “second redistribution line” in Fig. 13 above) over the first dielectric layer 600 and electrically connected to the through-via;
re claim 15, the package structure of claim 14, wherein the through-via is between the first redistribution line and the second redistribution line (Fig. 13 above);
re claim 16, Liu discloses (in Fig. 13, see above) a package structure, comprising:
a semiconductor device 200;
a molding compound 500 around the semiconductor device;
a first dielectric layer 600 over the molding compound and the semiconductor device;
a through-via (“though-via” in Fig. 13 above) in the molding compound 500 and the first dielectric layer 600, wherein the molding compound 500 has a sidewall facing the through-via, and said sidewall of the molding compound facing the through-via has an upper portion (e.g., an upper part of “500” in contact with the “through-via” in Fig. 13 above) extending downward from a top of the molding compound 500 and in contact with the through-via;
a redistribution line (“second redistribution line” in Fig. 13 above) over the first dielectric layer 600 and the through-via; 
a second dielectric layer (‘second dielectric” in Fig. 13 above) below the molding compound 500 and the through-via, wherein the through-via (see limits of “through-via” in Fig. 13 above) extends upwardly to a bottom of the redistribution line (“second redistribution line” in Fig. 13 above) but not beyond a top of the first dielectric layer 600;
re claim 17, the package structure of claim 16, wherein the through-via (see limits/height of the “through-via” in Fig. 13 above) has a height greater than a thickness of the molding compound 500;
re claim 18, the package structure of claim 16, wherein the through-via has a height (see limits/height of the “through-via” in Fig. 13 above) greater than a thickness of the semiconductor device 200; 
re claim 19, the package structure of claim 16, wherein the through-via has a top surface (see limits/height of the “through-via” in Fig. 13 above) higher than a bottom surface of the first dielectric layer 600; and 
re claim 20, the package structure of claim 16, wherein the through-via has a bottom surface (see limits/height of the “through-via” in Fig. 13 above) lower than a top surface of the second dielectric layer (i.e., compare bottom of “through-via” with top surface of “second dielectric” in Fig. 13 above).
Therefore, Liu anticipates claims 11-20.

Remarks
The prior indication of allowance of claims 11-20 are withdrawn in view of newly discovered prior art (Liu). 
Applicant’s remarks have been fully considered but are moot in view of the new grounds of rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903.  The examiner can normally be reached on M-F (4-12 Hours, between 5:30AM-10PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892